DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  a computer program product recited in claim 21 should have “non-transitory”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/190478 A1 (which is the same as US 2021/0208001 A1 which is applied in the rejection justification; hereunder Kim).
With respect to independent claim 1, Kim in Figs. 6 and 7 a flame or gas detection method, comprising: 
determining a non-imaging sensor system detection state via 14 for a scene of interest; 
determining an imaging sensor system detection state via 16 for the scene of interest; 
via 22  one of the non-imaging sensor system detection state and the imaging sensor system detection state with the other of the non-imaging sensor system detection state and the imaging sensor system detection state; and 
indicating, at a user interface, via 24 a flame or gas detection system detection state including the validated one of the non-imaging sensor system detection state and the imaging sensor system detection state.
With respect to independent claim 11, Kim teaches a flame or gas detection system, comprising: 
a non-imaging sensor system 14 with a non-imaging sensor field of view including a scene of interest; 
an imaging sensor system 16 with an imaging sensor field of view including the scene of interest; and 
a processor 22 disposed in communication with the non-imaging sensor system, the imaging sensor system, and 
a memory as disclosed in paragraph [0059] having instructions recorded on the memory that, when executed by the processor, cause the processor to: determine a non-imaging sensor system detection state for the scene of interest; determine an imaging sensor system detection state for the scene of interest; validate one of the non-imaging sensor system detection state and the imaging sensor system detection state with the other of the non-imaging sensor system detection state and the imaging sensor system detection state; and indicate, at a user interface operatively associated with the processor, a flame or gas detection system detection state comprising the validated one as discussed above in the rejection justification to claim 1 above.
With respect to dependent claim 2, Kim teaches wherein determining the non-imaging sensor system detection state includes: receiving non-imaging sensor data via 14 for the scene of interest; receiving non-imaging sensor system reference data as disclosed in paragraph [0021] for the scene of interest; and determining the non-imaging sensor system detection state based on the non- imaging sensor data and the non-imaging sensor system reference data for the scene of interest.
With respect to dependent claim 3, Kim teaches generating the non-imaging sensor data from electromagnetic radiation incident on a non-imaging sensor in a mid-wave infrared waveband or an ultraviolet UV, UV/IR 14 waveband.
With respect to dependent claim 4, Kim teaches receiving a non-imaging sensor system health state because Kim has a reference size of flame as disclosed in paragraph [0020, wherein the validating one of the non-imaging sensor system detection state and the imaging sensor system detection state with the other of the non-imaging sensor system detection state and the imaging sensor system detection state is based on the non-imaging sensor system health state See Fig. 7.
With respect to dependent claim 5, Kim teaches wherein determining the imaging sensor system detection state includes: receiving image data via 22 from an imaging sensor for the scene of interest; receiving imaging sensor system reference data as disclosed in paragraph [0024] for the scene of interest; receiving an imaging sensor system keep-out definition because Kim teaches a monitoring area, keep-in and keep-out states are anticipated  for the scene of interest; and determining the imaging sensor system detection state based on the image data from the imaging sensor, the see Fig. 7.
With respect to dependent claim 6, Kim teaches the image data from electromagnetic radiation incident on an imaging sensor in an infrared waveband 16 or a visible light waveband.
With respect to dependent claim 7,  Kim teaches in Figs. 6 – 7 wherein validating one of the non-imaging sensor system detection state and the imaging sensor system detection state with the other of the non-imaging sensor system detection state and the imaging sensor system detection state is based on the imaging sensor system keep-out definition for the scene of interest.
With respect to dependent claim 8, as discussed above Kim teaches receiving an imaging sensor system health status, wherein validating one of the non-imaging sensor system detection state and the imaging sensor system detection state with the other of the non-imaging sensor system detection state and the imaging sensor system detection state is based on the imaging sensor system health state.
With respect to dependent claim 9, Kim teaches in Fig. 6 wherein the non-imaging sensor system detection state and the imaging sensor detection state are a non-imaging sensor system flame detection state and an imaging sensor system flame detection state.
With respect to dependent claim 10, Kim teaches in Abstract wherein the non-imaging sensor system detection state and the imaging sensor system detection state are a non-imaging sensor system gas detection state and an imaging sensor this is anticipated because of the same system to detect gas or flame.
With respect to dependent claim 12, as discussed above Kim teaches wherein the instructions further cause the processor to determine the non-imaging sensor system detection state by: receiving non-imaging sensor data from a non-imaging sensor for the scene of interest; receiving non-imaging sensor reference data for the scene of interest; and determining the non-imaging sensor system detection state based on the non- imaging sensor data and the non-imaging sensor reference data for the scene of interest.
With respect to dependent claim 13, Kim teaches wherein the non-imaging sensor is a mid-wave infrared waveband sensor or an ultraviolet waveband 14 sensor.
With respect to dependent claim 14, Kim teaches in Figs. 6 – 7 wherein the instructions further cause the processor to receive a non-imaging sensor system health state, wherein the processor validates the one of the non-imaging sensor system detection state and the imaging sensor system detection state with the other of the non-imaging sensor system detection state and the imaging sensor system detection state based on the non- imaging sensor system health state.
With respect to dependent claim 15, as discussed above Kim teaches wherein the instructions further cause the processor to determine an imaging sensor system detection state by: receiving image data from an imaging sensor for the scene of interest; receiving an imaging sensor system keep-out definition for the scene of interest; and receiving imaging sensor system reference data for the scene of interest, wherein determining the imaging sensor system detection state is based on the image 
With respect to dependent claim 16, Kim teaches wherein the imaging sensor system includes one of an infrared waveband imaging sensor 16 and a visible light waveband imaging sensor.
With respect to dependent claim 17, Kim teaches wherein the instructions further cause the processor 23 to validate the imaging system detection state based on an imaging sensor system keep-out definition of the scene of interest.
With respect to dependent claim 18, as discussed above Kim teaches wherein the instructions further cause the processor to receive an imaging sensor system health state and validate the imaging sensor system detection state with the imaging sensor system health state.
With respect to independent claim 21, Kim should have a computer program product tangibly embodied on a computer readable medium to execute Fig. 7, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising: performing algorithms to determine a non-imaging sensor detection state for a scene of interest; performing algorithms to determine an imaging sensor detection state for the scene of interest; validating the one of the non-imaging sensor detection state and the imaging sensor detection state with the other of the non-imaging sensor detection state and the imaging sensor detection state; and indicating, at a user interface, a system detection state comprising the one of the non-imaging sensor detection state and the imaging sensor detection state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
The teaching of Kim has been discussed above.
With respect to dependent claim 19, Kim teaches wherein the non-imaging sensor system is an infrared non-imaging sensor system 14, and further comprising an ultraviolet non-imaging sensor 14 system operatively associated with the processor.
Kim is silent with mid-wave infrared. However, detecting flame in mid-infrared is well known in the art. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim so as to have a mid-wave infrared non-imaging sensor in order to detect flame. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 20, Kim teaches wherein the imaging sensor system is an infrared imaging sensor system 16, but is silent with a visible waveband imaging sensor system operatively associated with the processor. However, Kim teaches visible images in paragraph [0086]. Although it disparages visible images, using visible images in flame detection is well-known. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim in order to determine flame in monitoring area. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884